Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This notice of allowance is responsive to the amendment dated 02/24/2021. Claims 1-9, 11-12, and 15-21 are allowed. The Examiner acknowledges the amendments of claims 1, 9, 12, 17-18, and 21. Claims 10 and 13-14 have been canceled by Applicant. The previous claim objections and 112 rejections have been withdrawn due to applicant’s amendments. Applicant’s arguments, see pages 9-13 of “The Remarks”, filed 02/24/2021, regarding the 103 rejections have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Li-Hua Weng on 05/24/2021.
The application has been amended as follows: 
1. (Currently Amended) A temporary restraining device comprising: a head portion; a central body positioned below the head portion, an upper gap defined between the head portion and the central body; and a base portion positioned below the central body, a lower gap defined between the base portion and the central body, wherein the temporary restraining device maintains a predetermined offset between workpieces disposed within the upper and lower gaps for subsequent manufacturing operations, the upper gap allowing a portion of the workpieces to be inserted therein, the temporary restraining device being rotatable between an unlocked position where the temporary restraining device is removable from the workpieces and a locked position where the temporary restraining device is prevented from being removed from the workpieces, and wherein 

Reasons for Allowance
Claims 1-9, 11-12, and 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that discloses or teaches the applicant’s claimed 
The prior art Hayashi (US Patent No. 4,781,488) teaches a temporary restraining device (Figure 2 element 130) comprising a head portion, central body portion, and base portion with gaps defined between each portion. The temporary device comprises two work pieces with a circular and rectangular apertures which allow the device’s head/central portions to be deformed during insertion and restored to its original form once the device is firmly secured onto the work pieces. However, the prior art does not disclose that the temporary restraining device is rotatable between an unlocked position where the temporary restraining device is removable from the workpieces and a locked position where the temporary restraining device is prevented from being removed from the workpieces, and wherein the head portion and the central body each define a width that is narrower than elongated slots of the workpieces.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        05/20/2021

/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723